Citation Nr: 0800272	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a compensable disability evaluation for the 
service-connected residuals of a left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1959 and from January 1960 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) (the Tiger Team) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.  The veteran's claim is currently before the 
Des Moines, Iowa RO.

The Board notes that the veteran initiated his claims for 
entitlement to a compensable disability evaluation for a left 
inguinal hernia, service connection for bilateral tinnitus 
and service connection for post-traumatic stress disorder 
(PTSD) in November 2001.  The August 2003 rating decision 
presently on appeal granted the veteran service connection 
for bilateral tinnitus, assigning a noncompensable disability 
evaluation and also granted service connection for PTSD, 
granting a 10 percent disability evaluation.  The veteran 
timely filed a notice of disagreement with all three issues 
in September 2003.  The RO issued a statement of the case in 
March 2005 and the veteran timely perfected his appeal in May 
2005.  On the VA Form 9, the veteran indicated that he only 
wished to continue his appeal for PTSD and his left inguinal 
hernia.  Thus, the Board does not have jurisdiction over the 
issue of bilateral tinnitus.  In February 2007, the veteran 
withdrew his appeal for an increased disability evaluation 
for PTSD.  Therefore, the only issue remaining on appeal is 
that of the left inguinal hernia.

The veteran participated in a Board video conference hearing 
with the undersigned Veterans Law Judge in October 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.


FINDING OF FACT

The veteran's post-operative residuals of a left inguinal 
hernia are productive of no significant impairment.
CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
evaluation for the service-connected residuals of a left 
inguinal repair have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007);  38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

A letter dated in December 2005 fully satisfied the duty to 
notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in December 2005, he 
was provided approximately 13 months to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in January 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The December 2005 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

Since the RO continued the noncompensable disability 
evaluation at issue here for the veteran's service-connected 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  The RO attempted to obtain the 
veteran's Social Security records, but was informed that the 
records could not be located.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
left inguinal hernia since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The 2003 VA examination 
report is thorough and supported by the veteran's RO and 
Board hearing testimony and VA and private outpatient 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examination 
in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that he should be awarded a compensable 
evaluation for his left inguinal hernia.  The Board finds 
that the veteran's current condition does not rise to the 
level of disability needed for an increased disability 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2007).

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v. West, 13 Vet. App. 31, 35 (1999).

The Board notes that if VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); see also Moore v. Nicholson, 21 Vet. App. 211, 
216-17 (2007).  In Hart v. Mansfield, __ Vet. App. __ (2007), 
the Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  The distinctions noted in Hart 
are not applicable in the present case as the veteran's 
disability has not increased in severity since he was 
originally assigned a noncompensable disability evaluation.

The veteran is currently assigned a noncompensable disability 
evaluation for residuals of a left inguinal hernia repair 
under Diagnostic Code 7338 [inguinal hernia].  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2007).  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7338 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the diagnosed disability in the veteran's case (inguinal 
hernia).  Evidence of a past hernia operation justifies 
rating the disability under Diagnostic Code 7338.  The Board 
can identify no more appropriate diagnostic code, and the 
veteran has pointed to none.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338 [hernia, 
inguinal], a noncompensable rating is warranted where the 
inguinal hernia is small, reducible, or without true hernia 
protrusion, or where it is not operated, but remediable.  The 
provisions of 38 C.F.R. § 4.31 also indicate that a zero 
percent evaluation will be assigned when the symptomatology 
required for a compensable rating is not shown.  See 38 
C.F.R. § 4.31 (2007).  

A 10 percent rating is for assignment under Diagnostic Code 
7338 where there is postoperative recurrence of the hernia 
that is easily reducible and well supported by truss or belt.  
In essence, a rating at the 10 percent level requires a 
recurrent hernia.  In the veteran's case, the medical 
evidence uniformly shows that there is no recurrence.  

The veteran was afforded a VA examination in April 2003.  The 
veteran stated that his left inguinal hernia had been fine 
since his surgery in January 1976.  The examiner diagnosed 
the veteran with post-operative status of bilateral inguinal 
hernia repair without evidence of recurrence, without 
demonstrable residual impact on functional ability and 
without demonstrable sequelae.  See VA examination report, 
April 30, 2003.  The treatment records prior to and following 
the VA examination do not indicate the veteran was treated 
for a recurrence of his left inguinal hernia.  

The veteran himself testified that he had no recurrence since 
his January 1976 surgery.  See Board video conference hearing 
transcript, October 26, 2007.  Though the veteran stated that 
he had some pain with lifting objects, and was restricted to 
lifting no more than 35 pounds, he had not suffered a 
recurrence of the left inguinal hernia.  While the Board 
empathizes with the veteran's complaints of pain, the 
evidence of record has not established that he is entitled to 
the next higher 10 percent disability evaluation.  

While the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings that are applied to VA's Schedule for Rating 
Disabilities.  Compare Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992), and Massey v. Brown, 7 Vet. App. 204 (1994).  
Competent medical evidence is required.  Here, the objective 
medical evidence of record indicates no disabling 
manifestations from the service-connected left inguinal 
hernia post-operative residuals since the veteran filed his 
claim for an increased rating.

Accordingly, the Board finds that the veteran is not entitled 
to a compensable evaluation for his service-connected left 
inguinal hernia.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).

ORDER


Entitlement to a compensable disability evaluation for the 
service-connected residuals of a left inguinal hernia is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


